Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds the 150-word limit. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 30;
Communication module
Control unit 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the following interpretations will be made in light of the specification;
Communication module includes a loudspeaker and transponders, based on paragraph 0045
Control unit is a computer program, based on paragraph 0040. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 22-23, it is unclear what the invention does with determining t4, or how it is based on a projected trajectory of a moving object. The examiner recommends including a control aspect to further define what the determination is meant to accomplish, and further expanding on how it would be based on a projected trajectory. For the purpose of compact prosecution, the examiner is interpreting the claims to indicate determining when to close a door of the vehicle.


		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21, 24-26, 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolaou (US20110196568A1) and further in view of Mielenz (DE102017214855A1).
Regarding claim 16, Nickolaou teaches;
A method for stopping a self-driving vehicle, comprising: 
determining an approach for the vehicle (taught as, in one embodiment, a present path of the host vehicle, paragraph 0032); 
detecting at least one moving object in an environment of the vehicle (taught as detecting an object [exemplified as a cyclist], paragraph 0035); 
determining a projected trajectory of the vehicle (taught as, in one embodiment, a present path of the host vehicle, paragraph 0032) and a projected trajectory of the object at a first point in time t1 (taught as determining a trajectory of a cyclist, paragraph 0036, and/or an impending trajectory of an object, paragraph 0032); 
determining a second point in time t2 for the arrival of the vehicle at the specified stopping point based on the projected trajectory of the vehicle (taught as, in one embodiment, a present path of the host vehicle, paragraph 0032, which, coupled with knowledge of speed, paragraph 0028, would allow one to determine when one arrives at a location [as is in basic navigation software]), and a position and speed of the object at the second point in time t2 based on the projected trajectory of the object (taught as, in another embodiment, using the position and trajectory of the cyclist to determine if a collision will occur with a door, paragraph 0036); 
determining a collision probability between the object and one of (i) a door or (ii) a passenger of the vehicle at the specified stopping point based on the position and speed of the object at the second point in time t2 (taught as a threat assessment to determine whether a cyclist Is projected to collide with a door, paragraphs 0036-0037); 
determining a third point in time t3 for opening at least one door of the vehicle based on the determined collision probability (taught as a time-to-collision determination, paragraph 0036); and 
transmitting a command to the self-driving vehicle (taught as a safety system generating a warning, paragraph 0037).  
However, Nickolaou does not explicitly teach;
determining an approach to a specified stopping point.
Mielenz teaches; determining an approach to a specified stopping point (taught as determining and traversing a trajectory to the stop point, paragraph 0064).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop location determination of Mielenz in the system taught by Nickolaou in order to improve the safety of the passengers. As taught by Mielenz, such a system increases the safety of vehicle occupants and minimizes risk of collision with surrounding traffic, (paragraph 0012).

Regarding claim 17, Nickolaou as modified by Mielenz teaches; 
The method according to claim 16 (see claim 16 rejection). Nickolaou further teaches; further comprising determining that the collision probability exceeds a threshold value (taught as determining if a collision is imminent [likely], paragraph 0036, while not explicitly a threshold, indicates that based on trajectories and prediction, that a collision is likely/needs a response), and the third point in time t3 and the second point in time t2 differ (taught as a time-to-collision determination, paragraph 0036, which is obvious to compare to when the host vehicle would be at the relevant location. [furthermore, the system does not claim to do anything with the comparison information, which, since Nickolaou does not specify a difference in action, indicates it would act in the same manner as claimed).  

Regarding claim 18, Nickolaou as modified by Mielenz teaches; 
The method according to claim 17 (see claim 17 rejection). Nickolaou further teaches; wherein transmitting the command comprises transmitting the command to cause the self-driving vehicle to: 
adjust the speed of the vehicle (taught as slowing the vehicle down in response to a probable collision, paragraph 0032); and/or 
stop the vehicle at the specified stopping point at the third point in time t3.  

Regarding claim 19, Nickolaou as modified by Mielenz teaches; 
The method according to claim 16 (see claim 16 rejection), further comprising determining that the collision probability exceeds a threshold value (taught as determining if a collision is imminent [likely], paragraph 0036, while not explicitly a threshold, indicates that based on trajectories and prediction, that a collision is likely/needs a response) and the third point in time t3 and second point in time t2 are identical (taught as a time-to-collision determination, paragraph 0036, which is obvious to compare to when the host vehicle would be at the relevant location. [furthermore, the system does not claim to do anything with the comparison information, which, since Nickolaou does not specify a difference in action, indicates it would act in the same manner as claimed]).  

Regarding claim 20, Nickolaou as modified by Mielenz teaches; 
The method according to claim 16 (see claim 16 rejection). However, Nickolaou does not explicitly teach; further comprising: 
determining an alternative stopping point within a configured tolerance range surrounding the specified stopping point; and 
stopping the vehicle based on the transmitted command at the alternative stopping point at the third point in time t3.  
Mielenz teaches; determining an alternative stopping point within a configured tolerance range surrounding the specified stopping point (taught as, based on a danger value, determining a stop point within a region of low hazard potential, paragraph 0014, around an environment of the desired target location, paragraph 0017); and 
stopping the vehicle based on the transmitted command at the alternative stopping point at the third point in time t3 (taught as determining and traversing a trajectory to the stop point, paragraph 0064).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop location determination of Mielenz in the system taught by Nickolaou in order to improve the safety of the passengers. As taught by Mielenz, such a system increases the safety of vehicle occupants and minimizes risk of collision with surrounding traffic, (paragraph 0012).

Regarding claim 21, Nickolaou as modified by Mielenz teaches; 
The method according to claim 16 (see claim 16 rejection). Nickolaou further teaches; further comprising determining that a distance between the vehicle and the object at the third point in time t3 exceeds a predetermined threshold value, and/or increases in a time period prior to the third point in time t3 (taught as determining the proximity to the cyclist, paragraph 0035, which implies knowledge of whether the distance increases or decreases).  


Regarding claim 24, Nickolaou as modified by Mielenz teaches;
The method according to claim 16 (see claim 16 rejection). Nickolaou further teaches; further comprising: 
determining a collision probability between the object and the door of the vehicle at the third point in time t3 (taught as a threat assessment to determine whether a cyclist Is projected to collide with a door, paragraphs 0036-0037). However, Nickolaou does not explicitly teach; selecting one of other doors of the vehicle, based on the determined collision probabilities, and opening the selected door at the third point in time t3.  
Mielenz teaches; selecting one of other doors of the vehicle, based on the determined collision probabilities, and opening the selected door at the third point in time t3 (taught as determining a prohibition on a side of the vehicle door and use of a different exiting side, paragraph 0009, based on danger values/areas, paragraph 0021).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop location determination of Mielenz in the system taught by Nickolaou in order to improve the safety of the passengers. As taught by Mielenz, such a system increases the safety of vehicle occupants and minimizes risk of collision with surrounding traffic, (paragraph 0012).

Regarding claim 25, Nickolaou as modified by Mielenz teaches;
The method according to claim 16 (see claim 16 rejection). However, Nickolaou does not explicitly teach; further comprising: 
determining a number and/or a characteristic of passengers of the vehicle; and 
determining a collision probability between the object and at least one passenger of the vehicle at the specified stopping point, based on the number and/or a characteristic.  
Rhode teaches; further comprising: 
determining a number and/or a characteristic of passengers of the vehicle (taught as determining which door the passenger will likely use to exit, paragraph 0021); and 
determining a collision probability between the object and at least one passenger of the vehicle at the specified stopping point, based on the number and/or a characteristic (taught as using the desired exit side and environmental factors to determine danger values, paragraph 0045).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop location determination of Mielenz in the system taught by Nickolaou in order to improve the safety of the passengers. As taught by Mielenz, such a system increases the safety of vehicle occupants and minimizes risk of collision with surrounding traffic, (paragraph 0012).

Regarding claim 26, Nickolaou as modified by Mielenz teaches;
The method according to claim 16 (see claim 16 rejection), further comprising: 
transmitting a notification to the passenger of the vehicle, wherein the notification comprises information regarding the third point in time t3 (taught as sending a warning regarding the collision danger, paragraph 0037), the alternative stopping point, and/or a moving object in the environment of the vehicle.  

Regarding claim 28, Nickolaou as modified by Mielenz teaches;
The method according to claim 26 (see claim 26 rejection). Nickolaou further teaches; wherein the notification is transmitted to a screen in or on the vehicle (taught as a visible warning from the warning device, paragraph 0037), and/or is projected in the environment of the vehicle.  

Regarding claim 29, Nickolaou as modified by Mielenz teaches;
The method according to claim 16 (see claim 16 rejection). However, Nickolaou does not explicitly teach; wherein the passenger is located within the environment of the vehicle and is scheduled to exit the vehicle at the specified stopping point, and/or wherein the passenger is scheduled to board the vehicle at the specified stopping point.  
Mielenz teaches; wherein the passenger is located within the environment of the vehicle and is scheduled to exit the vehicle at the specified stopping point (taught as a passenger exiting at a preferred exit location, paragraph 0012).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop location determination of Mielenz in the system taught by Nickolaou in order to improve the safety of the passengers. As taught by Mielenz, such a system increases the safety of vehicle occupants and minimizes risk of collision with surrounding traffic, (paragraph 0012).

Regarding claims 30-35, it has been determined that no further limitations exist apart from those previously addressed in claims 16-21. Therefore, claims 30-35 are rejected under the same rationales as claims 16-21 respectively.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nickolaou (US20110196568A1) as modified by Mielenz (DE102017214855A1), and further in view of Lacaze (US20180311085A1).
Regarding claim 22, Nickolaou as modified by Mielenz teaches;
The method according to claim 16 (see claim 16 rejection). However, Nickolaou does not explicitly teach; further comprising determining a fourth point in time t4 for closing the door of the vehicle based on the projected trajectory of the moving object.  
Lacaze teaches; further comprising determining a fourth point in time t4 for closing the door of the vehicle based on the projected trajectory of the moving object (taught as detecting when the door is cleared for closing to autonomously close the door, paragraph 0030).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic doors of Lacaze in the system taught by Nickolaou as modified by Mielenz in order to improve user friendly design. Lacaze’s system allows for ramps and wheelchaired passengers to have access to the vehicle, without placing additional burden on the driver or other passengers.

Regarding claim 23, Nickolaou as modified by Mielenz teaches;
The method according to claim 16 (see claim 16 rejection). Nickolaou further teaches; further comprising: 
detecting at least one further moving object in the environment of the self-driving vehicle (taught as monitoring objects, paragraph 0030, which indicates detecting multiple objects). However, Nickolaou does not explicitly teach; 
determining a fourth point in time t4 for closing the door of the vehicle based on the projected trajectory of the second object.  
Lacaze teaches; determining a fourth point in time t4 for closing the door of the vehicle based on the projected trajectory of the second object (taught as detecting when the door is cleared for closing to autonomously close the door, paragraph 0030).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic doors of Lacaze in the system taught by Nickolaou as modified by Mielenz in order to improve user friendly design. Lacaze’s system allows for ramps and wheelchaired passengers to have access to the vehicle, without placing additional burden on the driver or other passengers.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nickolaou (US20110196568A1) as modified by Mielenz (DE102017214855A1), and further in view of Hurwitz (US20080042814A1).
Regarding claim 27, Nickolaou as modified by Mielenz teaches;
The method according to claim 26 (see claim 26 rejection). However, Nickolaou does not explicitly teach; further comprising adapting the notification based on the determined number and/or characteristic of the passenger.  
Hurwitz teaches; further comprising adapting the notification based on the determined number and/or characteristic of the passenger (taught as adjusting vehicle conditions based on passenger presence/absence [number], paragraph 0044, which is used to determine a warning, see Fig 1 process flow).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a modifiable notification based on the passenger characteristics as taught by Hurwitz in the system taught by Nickolaou in order to improve the warning. As taught by Hurwitz, there are numerous examples [ambulance, paragraph 0051, police car, paragraph 0052, or truck, paragraph 0053] which detail the kind of notification requirements and presentation to improve safety and usability.
Furthermore, adjusting a kind of notification based on a passenger characteristic would be obvious, especially regarding, for example, blind passengers, who would not respond to a visual warning and instead would need a haptic or audio cue to receive the message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/               Examiner, Art Unit 3662                                                                                                                                                                                         
/MAHMOUD S ISMAIL/               Primary Examiner, Art Unit 3662